Citation Nr: 0410550	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint disease 
of the left knee currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1958 to April 1962.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
June 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, which 
denied an evaluation in excess of 20 percent for degenerative 
joint disease of the left knee.  

As an initial matter, it should be noted that the veteran's 
original claims folder was lost, and had to be rebuilt.  It 
appears that his service medical records are among the documents 
that were lost.  The RO attained confirmation that the veteran's 
synovitis of the knee was service connected and evaluated as 10 
percent disabling.  Also, the veteran's period of service cited 
above is taken from his representative's statement. 



FINDING OF FACT

The veteran's left knee disability is manifested by difficulty 
standing for short periods of time, continuous pain, using a cane 
and a walker for mobility, a diagnosis of degenerative joint 
disease with moderate to large spurs, and extension of 10 degrees, 
with slight instability.



CONCLUSION OF LAW

1.  The criteria for assignment of a rating in excess of 20 
percent for degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2003).

2.  The criteria for assignment of a separate 10 percent rating 
for instability of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 4.71a, Diagnostic 
Code 5257 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board examines VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), for the pending case.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete the veteran's claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, VA must indicate which portion of that information 
should be provided by the claimant, and which portion VA will try 
to obtain on the claimant's behalf.  

In this case, the veteran received a VCAA letter in February 2001. 
This letter, however, did not indicate the information and 
evidence needed to substantiate and complete the veteran's claim.  
The RO issued a rating decision in November 2001.  Thereafter, the 
veteran submitted an additional statement.  The RO sent another 
VCAA letter, this time indicating the evidence that could 
establish entitlement.  Then, the RO issued another rating 
decision in June 2002.  

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In reviewing AOJ determinations on appeal, however, the Board is 
required to review the evidence of record on a de novo basis.  
Thus, it is appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication VCAA notice 
constitutes harmless error, especially because an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

The VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the content 
of the first VCAA notice requirement is harmless.  Although the 
notice provided to the appellant in February 2001 did not convey 
comprehensive notice, the AOJ provided appropriate notice prior to 
issuing the June 2002 rating decision.  The claimant has been 
presented with opportunities to submit evidence and argument in 
support of his or her claim, and to respond to VA notices.  The RO 
also generally advised him to submit any evidence in support of 
his claim which he had in his possession, and that they would 
assist him in obtaining any evidence he was not able to obtain on 
his own.  Pelegrini v. Principi, 17 Vet. App. 412 (2004); but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Therefore, 
deciding the appeal is not prejudicial to the claimant.  

Next, the VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In this case, private 
medical records from November 2000, a VA examination from August 
2001, and records from a June 2003 VA examination are on file.  
Additionally, the RO rebuilt the claims folder to the extent 
necessary to decide the claim.  There is no indication of relevant 
and outstanding records that should be garnered.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran was afforded a VA medical examination in June 2003.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The examination report contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled for this appeal.


I.  Facts

The veteran's left knee disability was service connected and 
initially evaluated at 10 percent.  In November 2000, the veteran 
filed a claim for an increased rating of the left knee disability.  
The veteran reported that he had pain and swelling in the left 
knee, had problems walking, and experienced constant pain that 
caused problems with his job.  In a September 2001 rating 
decision, the RO increased the evaluation for degenerative joint 
disease of the left knee to 20 percent under Diagnostic Code (DC) 
5262, and in a June 2002 rating decision continued the 20 percent 
rating.

The veteran submitted private medical records from Dr. Inman, who 
stated that the veteran had severe tri-compartment osteoarthritis 
in the left knee.  An x-ray examination revealed degenerative 
joint disease.  

At an August 2001 VA examination the veteran reported that his 
left knee occasionally "gives way."  The examiner found that the 
left knee appeared swollen with tenderness upon pressure all 
around the joint, and the veteran experienced pain on movement 
from flexion of 30 degrees becoming maximum at 90 degrees where 
pain was limited.  Extension was normal at zero degrees. 

In other filings, the veteran reported that he had to use a cane 
to move around his house, as well as a walker outside of his home.  
He stated that he had to terminate his job as a truck driver 
because he could not depress the clutch with his left leg.  

Finally, in June 2003 a VA examiner diagnosed the veteran as 
having degenerative joint disease of the left knee.  The veteran 
reported that he had difficulty with activities like grocery 
shopping or standing for more than a few minutes without 
exacerbating the pain.  Left knee flexion was 115 degrees and 
extension was +10 degrees.  The left knee was limited primarily by 
pain, secondarily by stiffness.  The veteran had some "popping" in 
the left knee.  Drawer's test was slight bilaterally, and 
McMurray's was moderate for the left knee.  The radiology 
examination indicated that the veteran's left knee had narrowing 
of the medial and lateral joint compartments and patellofemoral 
joint space, with moderate to large spurs.  


II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2003).  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2003).  The factors of disability 
affecting joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. § 4.45 (2003).

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that compensation for service-connected injury is limited to those 
claims which show present disability and held: "Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, the present level of disability 
is of primary importance."  

In exceptional cases where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The standardized range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 0 percent, 
flexion limited to 45 degrees is 10 percent, flexion limited to 30 
degrees is 20 percent, and flexion limited to 15 degrees is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
 
Evaluations for limitation of extension of the knee are assigned 
as follows:  Extension limited to 10 degrees is 10 percent, 
extension limited to 15 degrees is 20 percent, extension limited 
to 20 degrees is 30 percent, extension limited to 30 degrees is 40 
percent, and extension limited to 45 degrees is 50 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  
 
It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of motion 
under the proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Only 
when the limitation of motion of the specific joint is 
noncompesable under the appropriate diagnostic code a rating of 10 
percent is applicable for each such major joint or group of minor 
joints affected by limitation of motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee impairment 
(recurrent subluxation or lateral instability).  A 20 percent 
rating contemplates a moderate degree of impairment, and a maximum 
30 percent rating is warranted for a severe degree of impairment 
to the knee.  
 
Under Diagnostic Code 5256 for ankylosis of the knee, a 30 percent 
rating is assigned for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 40 
percent rating is assigned for ankylosis in flexion between 10 and 
20 degrees.  A 50 percent rating is assigned for ankylosis in 
flexion between 20 and 45 degrees.  A maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more.
 
Diagnostic Code 5262 provides for tibia and fibia impairment.  A 
maximum 40 percent rating is assigned for nonunion of, with loose 
motion, requiring brace; malunion of with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate knee or 
ankle disability warrants a 20 percent evaluation; and with slight 
knee or ankle disability warrants a 10 percent evaluation.


III.  Analysis

In this case the RO assessed the veteran's left knee condition 
under DC 5262.  There is no evidence, however, of malunion or 
nonunion of the tibia and fibula.
The Board concludes that given his medical history and current 
symptomatology, the currently assigned diagnostic code is not 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Particularly, the veteran is diagnosed as having degenerative 
joint disease, and has limitation of motion.  Degenerative 
arthritis established by X-ray evidence is to be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted, 
evaluations for limitation of flexion and extension of a knee are 
rated under DC's 5260 and 5261.

In this case the medical evidence of record shows that the 
veteran's left knee motion has been limited to the extent 
necessary to meet the criteria for a rating of 10 percent.  For 
example, at the June 2003 VA medical examination the veteran's 
extension was 10 degrees.  When considering, however, factors 
including functional impairment as addressed under 38 C.F.R. §§ 
4.10, 4.40 and 4.45, the disorder warrants a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examiner noted that the veteran 
would have difficulty with activities that involve use of lower 
extremities such as driving, needing to shift gears, ambulating, 
squatting, and being on his feet in any capacity for more than a 
few minutes at time.  Based on these circumstances, the Board 
finds that the veteran's disability more closely approximates a 20 
percent rating under DC 5260 or 5261 (addressing limitation of 
motion) based on the DeLuca factors.  

Further, the record indicates that the veteran experiences slight 
sublaxation or lateral instability, which is properly rated under 
DC 5257 at 10 percent.  The veteran may be rated separately under 
codes that address limitation of motion (like DC's 5003, 5260, and 
5261) and DC 5257 because the latter code does not take limitation 
of motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VA O.G.C. Prec. Op. No. 9-98, 63 Fed. Reg. 56704 
(1998).  The record does not indicate, however, that any 
subluxation or lateral stability is more than slight at this time.  
The veteran's primary symptoms concern weight bearing activities 
rather than instability, and the left knee has never been 
characterized by medical professionals as moderately unstable.  
Thus, the veteran is not entitled to a rating in excess of 10 
percent under DC 5257.

The Board has considered whether the other diagnostic codes for 
the knee offer a more appropriate and favorable rating criteria.  
There is no evidence, however, that the veteran has anklyosis of 
the knee (DC 5256), dislocated or removed cartilage (DC 5258 or 
5259), or that an evaluation under DC 5263 would offer a more 
favorable rating.

The Board also determines that the veteran's reported and 
documented history does not at this time present the exceptional 
circumstances justifying application of an extra-schedular 
evaluation.  38 C.F.R. § 3.321.



ORDER

Entitlement to rating in excess of 20 percent for degenerative 
joint disease of the left knee is denied.  Entitlement to a 
separate rating of 10 percent for instability of the left knee is 
granted.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



